DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,434,205 to Fujii in view of USPN 4,146,663 to Ikeda and US Pub. No. 2004/0063366 to Nakayama, as evidenced by “Estimating the Diameter of Industrial Sewing Thread and Yarn” to Shippee.
Regarding claims 1, 4-8 and 10-20, Fujii teaches an artificial leather made by impregnating a special nonwoven web substrate with an elastic polymer material (Fujii, Abstract).  Note that the embodiment wherein the nonwoven fabric may be laminated to a woven or a nonwoven is a separate embodiment.  Therefore, the artificial leather consists of the nonwoven web substrate and elastic polymer material.  Fujii teaches that the nonwoven fabric is prepared from very fine fibers, having a diameter usually in the range of 0.1 to 30µ, preferably in the range of 3 to 7µ (Id., column 3 lines 15-32).  Fujii teaches that the fibers are prepared from a thermoplastic resin, including polyesters such as polyethylene terephthalate (Id., column 3 lines 33-49).  Fujii teaches that preferred examples of polymers for making the artificial leather include elastomers or elastic polymers, for instance, synthetic rubbers such as polyurethane (Id., column 4 line 65 to column 5 line 4).  Fujii teaches that the elastic polymer is incorporated into an intertwined nonwoven fabric, such as immersing the nonwoven fabric substrate in a dimethylformamide solution of polyurethane (Id., column 5 lines 12-37).  Fujii teaches that the elastic or elastomeric polymer should be used in the amount of 5 to 150% by weight, preferably 5 to 80% by weight, based on the weight of the nonwoven fabric substrate, and based on the desired hand of the artificial leather (Id.).  Fujii teaches raising nap on the surface of the nonwoven fabric with sandpaper or a wire brush to provide a suede or velour finish (Id., column 5 lines 38-53), such that the leather has a soft and dense surface and excellent chalkiness (Id., Examples 1-3).
Fujii does not appear to teach the claimed tassel and the claimed amounts of carbon black.
Regarding the claimed tassel, as set forth above, Fujii teaches raising nap on the surface of the nonwoven fabric with sandpaper or a wire brush to provide a suede or velour finish, such that the leather has a soft and dense surface and excellent chalkiness.  Ikeda teaches a composite fabric useful as a substratum for artificial leather, comprising at least one non-woven fabric (Ikeda, Abstract).  Ikeda teaches that the non-woven fabric comprises extremely fine individual fibers having an average cross-sectional diameter of from 0.1 to 6.0 microns (Id., column 3 line 41 to column 4 line 25).  Ikeda teaches that the extremely fine fibers are preferably polyethylene terephthalate fibers (Id., column 6 lines 50-60).  Ikeda teaches that the composite fabric is impregnated with an elastic polymer (Id., column 7 lines 8-18).  Ikeda teaches that the composite fabric can be converted into an artificial leather by using any of the conventional methods (Id., column 13 line 66 to column 14 line 14).  Ikeda teaches that in order to obtain an artificial leather having a high resiliency and softness, it is preferable that the composite fabric be impregnated with 20 to 70%, more preferably 25 to 45%, of a rubber-like elastic polymer, such as a polyurethane (Id.).  Ikeda teaches that the composite fabric comprises a uniform pile layer (Id., column 15 lines 12-20).  Ikeda teaches that the composite fabric has a good chalk mark-forming property, wherein the piles in the pile layer have a relatively small length of 0.05 to 0.5 mm (Ikeda, column 15 lines 27-32).  Note that the piles are within the scope of the claimed tassel on the surface, as the lengths set forth in Ikeda are equivalent to 50-500 microns.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of Fujii, wherein the fabric has pile lengths, such as within the claimed ranges, as taught by Ikeda, motivated by the desire to form a conventional artificial leather product having a pile length known in the art to be predictably suitable for artificial leather products, where a good chalk mark-forming property is desired.
Regarding the claimed carbon black, Nakayama teaches a substantially similar suede artificial leather comprising an entangled body comprising a superfine fiber having a fineness of 0.2 dtex or less and an elastomeric polymer, wherein the artificial leather acquires excellent color fastness to light and color development in a wide range of colors (Nakayama, Abstract).  Nakayama teaches that the entangled body contains at least one pigment, such as carbon black having an average particle size of 0.01 to 0.3 µm in an amount of 0 to 8% by mass (Id., paragraph 0021), and that the elastomeric polymer contains at least one pigment, such as carbon black having an average particle size of 0.05 to 0.6 µm in an amount of 1 to 20% by mass (Id., paragraph 0022).  Nakayama teaches that to achieve an excellent color development and color fastness to light, and a wide range of colors from brilliant color to achromatic color and from light color to deep color, it is required that both the superfine fiber and the elastomeric polymer contain pigments (Id., paragraph 0030).  Nakayama teaches that having pigments in both the fiber and polymer additionally solves the conventional problems of avoiding deterioration in mechanical properties and producing artificial leather with little color mottle (Id., paragraphs 0032, 0033).  Nakayama teaches that the leather may have various colors including dark gray (Id., Examples 1-9), and that the colors may be predictably adjusted (see for example Id., paragraphs 0039-0053, 0074-0086, 0110-0122).  Nakayama teaches that the superfine fibers may be polyethylene terephthalate fibers (Id., paragraphs 0054-0056).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather fabric of the prior art combination, and including carbon black in the nonwoven and the elastic polymer in amounts, such as in the claimed amounts and the claimed overall amount, to result in a desired color, such as dark gray, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product having excellent color development and color fastness to light, and a wide range of colors from brilliant color to achromatic color and from light color to deep color with little color mottle suitable for the intended application.
Regarding the claimed color shade, as set forth above, the prior art combination teaches that the color can range, including dark gray.  Additionally, regarding the claimed light fastness of the color measured as claimed, as set forth above, the prior art combination teaches a substantially similar structure and composition as claimed, including overlapping amounts of carbon black in each of the nonwoven and the elastomeric polymer.  Examiner is of the opinion that the instantly claimed property of light fastness is calculated via processes that were either not available at the time of invention of the prior art combination, or were merely not performed on the invention of the prior art combination, and, as such, the prior art could not possibly disclose the instantly claimed property using the claimed processes. However, if the processes were conducted on the invention of the prior art combination, it would be discovered that the properties of the prior art combination would be within the scope of the invention.
Alternatively, regarding the claimed color shade, light fastness and color shade characterized by a value of “L”, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, the claimed properties are deemed naturally flow from the structure in the prior art combination. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Alternatively, the prior art combination establishes the manner in which to adjust and vary the color, and establishes the desirability of color fastness.  Therefore, in the event it is shown that the claimed properties are not taught or do not naturally flow from the teachings of the prior art combination, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather product of the prior art combination, and adjusting and varying the color shade and light fastness such that the product comprises properties within the claimed ranges, as it is within the level of ordinary skill to determine a suitable color shade and color or light fastness based on the desired aesthetics and applications, and based on the totality of the teachings of the prior art.
Regarding the microfibers having a count of 0.01 to 0.50 dtex, the prior art combination teaches that the fibers comprise polyethylene terephthalate fibers having a diameter usually in the range of 0.1 to 30µ, preferably in the range of 3 to 7µ. Additionally, polyethylene terephthalate is ordinarily known in the art as having a density of 1.38 g/cm3, as established by Shippee (see Shippee page 3).  Therefore, the fibers of Ikeda would have a linear density within the claimed range, as a diameter of 7µ would result in a linear density of 0.053 dtex. Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, Nakayama teaches that the average fineness is preferably 0.001 to 0.1 dtex because the colors and color developments of the pigmented fibers and pigmented elastomeric polymer are well balanced and a high-quality artificial leather with a good color, color development, suede feeling and surface touch can be obtained (Nakayama, paragraph 0052).  
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of the prior art combination, and adjusting and varying the linear density of the fibers, such as within the claimed range, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product comprising a fineness known in the art to predictably result in well-balanced colors and color development in addition to the desired suede feeling and surface touch.
Regarding claim 8, Fujii teaches that the elastic or elastomeric polymer should be used in the amount of 5 to 150% by weight, preferably 5 to 80% by weight, based on the weight of the nonwoven fabric substrate, based on the desired hand of the artificial leather.  Additionally, Nakayama teaches that the mass ratio of the elastomeric polymer to the three-dimensional entangled body is 15:85 to 60:40, preferably 20:80 to 50:50 by mass (Nakayama, paragraph 0097).  Nakayama teaches that the mass content predictably affects the color development, color fastness to rubbing, abrasion resistance, color, suede feeling, and mechanical properties (Id.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the artificial leather fabric of the prior art combination, and adjusting and varying the amounts of the elastomeric polymer and nonwoven, such as within the claimed ratio, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product having amounts of polymer and nonwoven known in the art to predictably result in the desired properties, such as color development, color fastness to rubbing, abrasion resistance, color, suede feeling, and mechanical properties, suitable for the intended application.
Regarding claims 14 and 15, Fujii teaches that preferred examples of polymers for making the artificial leather include elastomers or elastic polymers, for instance, synthetic rubbers such as polyurethane.  Fujii does not appear to teach the specifically claimed polyurethane.  However, Nakayama teaches that the polyurethane constitutes polyether polyols including polyhexamethylene adipate diol and polycaprolactone diol, and polycarbonate polyols such as polyhexamethylene carbonate diol, wherein it is preferred to combine two or more polyols in combination to obtain an artificial leather product having excellent color fastness to light an excellent resistance to yellowing (Nakayama, paragraph 0090).  Nakayama teaches that the polyurethane is derived from a diisocyanate compound, such as tolylene diisocyanate (Id., paragraph 0087).
It would have been obvious to one of ordinary skill in the art before the invention was made to form the artificial leather fabric of the prior art combination, wherein the polyurethane comprises a polyether and polyol and diisocyanate compound, such as the claimed constituents, as taught by Nakayama, motivated by the desire of forming a conventional artificial leather product comprising a polyurethane known in the art to predictably result in an artificial leather product having excellent color fastness to light an excellent resistance to yellowing.
Although the prior art combination does not appear to teach the hard segments derived as claimed, it should be noted that the manner in which the hard segments are derived is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 18, the prior art combination teaches that the carbon black in the nonwoven fabric has an average particle size of 0.01 to 0.3 µm and that carbon black in the elastomeric polymer has an average particle size of 0.05 to 0.6 µm.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
Applicants’ arguments filed June 15, 2022, have been fully considered but they are not persuasive. Applicants argue that the Ammirati Declarations submitted in the parent application dated September 16, 2013, and July 2, 2014, demonstrate an unexpectedly good writing effect and mottling effect within the claimed tassel length range.  Applicants recite data demonstrating that when the tassel length is below 210 microns or above 400 microns, the leather does not produce both an improved mottling effect and an improved writing effect, as samples having a tassel length within the claimed range of 210-400 microns have much better writing and mottling effect compared to samples having a tassel length outside the claimed range but within Ikeda’s disclosed range.  
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Applicants’ specification recites that the average length of the tassel ranges from 200 to 500 microns, preferably from 210 to 400 microns (Applicants’ specification at pages 9-10).  Applicants’ specification recites that “superficial mottling” and “high writing effect” were mainly due to the tassel being from 200 to 500 microns, preferably from 210 to 400 microns.  As best Examiner can determine, mottling and writing effects do not appear to be quantifiable.  Therefore, reference to an improved or high mottling or writing effect appears to be subjective.  Additionally, Applicants’ specification does not appear to recite any characteristics associated with the preferred range of from 210 to 400 microns.  Therefore, Applicants’ specification only appears to generally recite that improved, high, or desired mottling and writing effects are present with a tassel having an average length from 200 to 500 microns, as Applicants’ specification does not appear to distinguish properties within portions of the claimed range.
Additionally, although Applicants’ refer to the previously submitted Declarations in the parent case, it should be noted that the parent case similarly recited the teachings of Ikeda to render obvious the claimed tassel length.  The Rejection in the parent case was appealed, with Applicants previously arguing that the first and second Ammirati Declaration show that “artificial leather samples of the claimed invention demonstrate an unexpectedly good writing effect and mottling effect within the claimed tassel length range,” including the criticality of the range 210-400 microns.  
In response, the Patent Trial and Appeal Board responded as set forth below at page 6 of the Decision of January 3, 2020, and incorporated herein:

    PNG
    media_image1.png
    483
    638
    media_image1.png
    Greyscale

	Applicants argue that there would have been no expectation for one skilled in the art to adjust the tassel lengths of the leather disclosed in Fujii to selectively use longer tassel lengths, as one skilled in art would have no expectation that the improved mottling and writing effects would be achieved. Examiner respectfully disagrees.  Fujii teaches raising nap on the surface of the nonwoven fabric with sandpaper or a wire brush to provide a suede or velour finish, such that the leather has a soft and dense surface and excellent chalkiness.  Ikeda teaches that the composite fabric has a good chalk mark-forming property, wherein the piles in the pile layer have a relatively small length of 0.05 to 0.5 mm.  The teachings of Ikeda appear consistent with the teachings of Fujii, as the result would appear to be predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786